57 N.Y.2d 966 (1982)
In the Matter of Paerdegat Boat and Racquet Club, Inc., Petitioner, and Electro-Thermal Systems, Inc., Appellant,
v.
Joseph Zarrelli, Respondent.
Court of Appeals of the State of New York.
Argued October 6, 1982.
Decided November 9, 1982.
Pauline Levin Gold for appellant.
Paul Hollender for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES and WACHTLER. Judges FUCHSBERG and MEYER dissent and vote to affirm for reasons stated in the opinion by Justice MOSES M. WEINSTEIN at the Appellate Division (83 AD2d 444; see, also, Department of Community Affairs & Economic Dev. v Davis & Sons, 412 A2d 939 [Del]).
Order reversed, with costs, and the mechanic's lien discharged for reasons stated in the concurring in part and dissenting in part opinion by former Justice JAMES D. HOPKINS at the Appellate Division (83 AD2d 444, 449-452).